DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category I
Species (a) – A process for producing a composite, the process comprising: a) providing a first dispersion fluid comprising graphene or partially oxidised graphene, b) providing a particulate material, c) dispersing the particulate material in the first dispersion fluid comprising graphene or partially oxidised graphene, to form a dispersion mixture, and d) providing a base in the dispersion mixture, thereby causing the graphene and particulate material in the dispersion mixture to interact forming a composite.
Species (b) – A process for producing a composite, the process comprising: providing graphite flakes or partially oxidised graphite flakes, b) dispersing the graphite flakes or partially oxidised graphite flakes in a first dispersion fluid, c) exfoliating the graphite flakes or partially oxidised graphite flakes in the first dispersion fluid to provide a first dispersion fluid comprising graphene or partially oxidised graphene; d) providing a particulate material, e) dispersing the particulate material in the dispersion comprising graphene or partially oxidised graphene to form a dispersion mixture, and f) providing a base in the dispersion mixture, thereby causing the graphene or partially oxidised graphene and particulate material in the dispersion mixture to interact forming a composite.
Species (c) – A process for producing a composite, the process comprising: a) providing graphite or partially oxidised graphite flakes, b) dispersing the graphite or partially oxidised graphite flakes in a first dispersion fluid, c) dispersing a particulate material in the first dispersion fluid to form a dispersion mixture, e) subjecting the dispersion mixture to energy to form a dispersion comprising graphene or partially oxidised graphene and the particulate material in the dispersion mixture, and f) providing a base in the dispersion mixture, thereby causing the graphene and particulate material in the dispersion mixture to interact forming a composite.

Category II
Species (d) – the particulate material is a metal oxide
Species (e) – the particulate material comprises a polysaccharide, e.g. chitosan, or another polymeric material selected from polyurethane, aramid (meta- or para-), polycarbonate, PMMA, nylon (PET), PTFE, PVDF, polyaryletherketone, polypropylene carbonate, polyester, polylactic acid, polyurethane, poly(methyl methacrylate), polyvinyl alcohol, polyvinyl acetate and/or polyvinyl ester.

Category III
Species (f) – A process for producing a composite, wherein the process is performed in the absence of a surfactant.
Species (g) – A process for producing a composite, wherein the process further comprises providing a surfactant in the first dispersion liquid.

Category IV
Species (h) – A process for producing a composite, wherein the process further comprises homogenizing the dispersion mixture with a high shear mixer.
Species (i) – A process for producing a composite, wherein the process further comprises sonicating the dispersion mixture.

Category V
Species (j) – A process for producing a composite, wherein the process further comprises homogenizing the source of graphene in a graphene dispersion fluid.
Species (k) – A process for producing a composite, wherein the process further comprises sonicating the source of graphene in a graphene dispersion fluid.

Category VI
Species (l) – A process for producing a composite, wherein the process further comprises homogenizing the particulate material in a material dispersion fluid.
Species (m) – A process for producing a composite, wherein the process further comprises sonicating the particulate material in a material dispersion fluid.

Category VII
Species (o) – A process for producing a composite, wherein the source of base comprises a source of hydroxide ions.
Species (p) – A process for producing a composite, wherein the source of base comprises a ketone.
	
NOTE: Applicant must elect one of the species in each of Categories I to VII as set forth above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5, 16-18, 26-27, 29-31 and 33.
Species (a) to species (c); species (d) and (e); species (f) and (g); species (h) and (i); species (j) and (k); species (l) and (m) and species (o) and (p) lack unity of invention because these species do not share common properties or are regarded as being of a similar nature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732